Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the diols" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 teaches a polyurethane matrix resin comprising two diols.  However, the claim lacks antecedent basis because claim 1 does not teach a diol mixture comprising the claimed diols.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over GB-1590338 to Tanaka et al.
As to claims 1-4 and 8-9, Tanaka discloses a thermoplastic polyurethane comprising 3 to about 15% by weight of alkoxylated bisphenol A or F (15-21), a polyisocyanate component, and a short chain that includes propylene glycol.  The selection of diols is selected from such a small 
As to claim 5, Tanaka discloses a 1:1 molar ratio of NCO:OH groups (See Table I).
As to claim 6, Tanaka discloses 4,4-MDI as the preferred isocyanate component (See Table I).
As to claim 10, Tanaka discloses wherein the polyurethane comprises auxiliary agents such as carbon black or pigments (5:44-46).
It is noted that claim 11 claims a composition, all elected claims are recited in the product-by-process format by use of the language, “a two part composition that is stored and mixed…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.  Tanaka discloses the same thermoplastic polyurethane as currently claimed.

Claims 1-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0090515 to Roock et al. or U.S. Patent Pub. No. 2016/0068724 to Roock et al. (Cited on ISR).
As to claims 1-3, 6, and 8-9, Roock discloses a polyurethane composition comprising propoxylated bisphenol A, average molecular weight of 400 g/mol, 2-ethyl-1,6-hexanediol, polyether polyols, and modified diphenylmethane diisocyanate containing MDI carbodiimide adducts (0131, Examples). With regards to the limitation thermoplastic, the composition recited in the reference is substantially identical to that of the claims, therefore, the claimed properties or function are presumed obvious. MPEP 2112.01. Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the claimed physical properties relating to the compositions thermoplasticity are present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

As to claim 4, Roock discloses alkane diols having one hydroxy group and one secondary hydroxy group, such as 1,3-butanediol, 2,3-butanediol, 1,2-hexanediol, etc. The list of branched alkane diols is selected from such as small list that meets applicants claim 4 as to render the selection obvious (0038).
As to claim 5, Roock discloses a mixing ratio of 1.15 to 1.05 (0088).
As to claim 7, Roock discloses a polyurethane composition comprising propoxylated bisphenol A, average molecular weight of 400 g/mol, 2-ethyl-1,6-hexanediol, polyether polyols, and modified diphenylmethane diisocyanate containing MDI carbodiimide adducts (0131, Examples). Roock further discloses mixtures of polymeric MDI and MDI can be used and teaches the amount of monomeric MDI ranges from 50 to 95% by weight when used in mixtures with the polymeric MDI, which overlaps the claimed range. The position is taken that the use of such mixtures would have been obvious at the time of invention, because the use of such mixtures would have permitted tailoring such characteristics as crosslink density and associated 
As to claim 10, Roock discloses auxiliary substances (0078, 0085).
As to claim 11, Roock discloses separate components, one comprising the polyisocyanate component and the other comprising the OH functional components (See Examples).
As to claim 12, Roock discloses curing the composition at ambient temperature or under heat (0003).
As to claim 19, Roock discloses articles comprising the polyurethane composition that is used as a adhesive in a sandwich element such as wind turbine rotor blade (0118).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of record requires at least one high molecular weight polyol that does not meet applicants component (i) and (iii).  There is not motivation to remove the polyol in the production of thermoplastic polyurethanes.
Claims 13-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763